Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 4-18, and 23-24:
	The applied prior art references of record (Ciavarella and Crow) in the previous Non-Final Office Action, do not disclose and reasonably suggest, alone or in any combination, the following limitations of claims 1 and 12 (in combination with the rest of the limitations of claims 1 and 12):
“the secondary air inlet is configured to convey the secondary incoming air through the secondary channel to a position upstream of the foaming compartment such that the secondary incoming air is mixed with the fluid coming from the container compartment at the position upstream of the foaming compartment.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5297472 A discloses a beverage extraction machine in which powdered material such as coffee is mixed with hot water in an extraction chamber which is mounted over a beverage receiver with a filter mounted between them. High pressure air is supplied into the beverage receiver and passes up through the filter to agitate the hot water and powdered material in the extraction chamber. Then air is sucked from the beverage receiver and drums the brewed coffee from the extraction chamber through the filter into the beverage receiver where it is discharged to a cup.
US 20080245239 A1 discloses apparatus for automatically dissolving instant powder, particularly milk powder, in hot water and particularly for frothing up, including a flow generation device for generating a flow of the hot water impinging onto the instant powder with a circular component, wherein a frothing chamber (6) is provided into which opens a nozzle (10) tangentially directed to the internal wall (11a) of a frothing chamber (6), the nozzle (10) being connected with a hot water pressure duct (13), and the frothing chamber has a powder inlet opening (9) into which opens an inlet funnel (5), and in addition the frothing chamber (6) has an outlet opening (8). Air from the air passage after which the hot water air mixture so generated is injected by the nozzle 10 tangentially, inside, into the frothing chamber and is subsequently put into rapid rotation so that it partly escapes upwards into the inlet funnel 5 so that it mixes already in it with the milk powder falling into inlet funnel 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761